DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 216 954.0, filed on 09/25/2017.

Claim Objections
Claim 12 is objected to because of the following informalities:  
As per claim 12,
Line 6 should read “determining the pattern, as the function of the at least two surroundings features” because the limitation “functions of the at least two surroundings features” is introduced in claim 11, line 6 – 7.
Line 8 – 9 should read “… the map encompasses the reference pattern” the limitation “reference pattern” is introduced in claim 11, line 9 – 10.
Line 10 – 11 should reads “proceeding from the comparison of the pattern to the reference pattern” because the limitation “comparison of the pattern to the reference pattern” is introduced in claim 11, line 11 – 12.
Line 12 should read “operating the automated vehicle, as the function of the highly precise position” because the limitation “function of the highly precise position” is introduced in claim 11, line 13 – 14.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 11,
Line 3, “a first means for detecting surroundings data values”
Line 6 – 7, “a second means for determining a pattern, as a function of the at least two surroundings features”
Line 8, “a third means for reading in map data values, wherein the map data values represent a map”
Line 11, “a fourth means for determining the highly precise position of the automated vehicle”
Line 13 – 14, “a fifth means for operating the automated vehicle, as a function of the highly precise position”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “first means” is described as an apparatus/device implemented by a processor, (Specification, [Page 8, line 1 – 2], “The first apparatus/device furthermore include a processing unit  (processor, working memory, hard drive, software)”)

The “second means” is implemented by a processor. (Specification, [Page 8, line 11- 14], “Second apparatus/device 112 for determining 320 a pattern, as a function of the at least two surroundings features 221, 222, are configured as a processing unit (processor, working memory, hard drive, software)”)

The “third means” is described as a storage medium. (Specification, [Page 8, line 29 – 30 and page 9, line 1], “Third apparatus/device 113 for reading in 330 map data values 30are configured 8 a storage medium for storing the map data values”)

The “fourth means” is described as a processing unit and is implemented by a processor. (Specification, [Page 9, line 16 – 20], “Fourth apparatus/device 114 for determining 340 highly precise 15position 210, proceeding from a comparison of the pattern to the reference pattern, are configured as a control unit and/or a processing unit, for example, which include, for example, a processor, a working memory and a hard disk and suitable software for determining 340 a highly precise position 210 of20 automated vehicle 200”).

The “fifth means” is described as a control unit and is implemented by a processor. (Specification, [Page 9, line 16 – 23], “a control unit and/or a processing unit, for example, which include, for example, a processor, a working memory and a hard disk and suitable software for determining 340 a highly precise position 210 of20 automated vehicle 200. Fifth apparatus/device 115 for operating 350 automated vehicle 200, as a function of highly precise position 210, are configured as a control unit

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strassenburg-Kleciak, Marek (Publication No. US 20160097644 A1; hereafter Strassenburg-Kleciak) in view of Rohani et al. (Publication US 20170307746 A1; hereafter Rohani).

Regarding to claim 7, Strassenburg-Kleciak teaches a method for determining a highly precise position and for operating an [[automated]] vehicle, the method comprising: 
	detecting surroundings data values, wherein the surroundings data values represent surroundings of the [[automated]] vehicle, and wherein the surroundings encompass at least two surroundings features; (Figure 6, [Par. 0057 - 0058], “the image data are captured 50 using the image sensor 6. For vehicles equipped with several image sensors, each one of the image sensors may respectively captured a two-dimensional or three-dimensional image… A plurality of street lights 51-57 is located in a field of view (FOV) of the image sensor 6. In certain conditions, at least some of the street lights 51-57 are operated to emit light” wherein the “plurality of street light 51 – 57” are captured in the surrounding of the vehicle. Each of the “street light” reads on each of the “surroundings features”)

	determining a pattern, as a function of the at least two surroundings features; (Figure 6, [Par. 0059], “the street lights 51-57 shown in the image data 50” wherein the “street light 51 – 57” forms a pattern of light sources shown in the image data 50)
	reading in map data values, wherein the map data values represent a map, the map represents at least the surroundings of the [[automated]] vehicle, and/or the map encompasses a reference pattern; 
([Par. 0069], “the processing device 2 determines image regions 71 in which the light sources of the street lights are expected. The image regions 71 are determined using the position data and height data of the street lights stored in the street lighting data.

[Par. 0075], “The expected locations of the light sources of the street lights may respectively be determined from the position data and the height data stored in the street lighting data of the map database”)

determining the highly precise position of the [[automated]] vehicle, proceeding from a comparison of the pattern to the reference pattern; ([Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76” wherein the “first pattern” and the “second pattern” read on the “reference pattern” that are retrieved from the street lighting data of the map database. These reference patterns are matched the light sources pattern shown in the image data 50 to determine the position of the vehicle) 

Assisting [[operating the automated]] vehicle, as a function of the highly precise position. ([Par. 0002 – 0003], “Navigation systems are widely used in cars and other vehicles… Navigation systems may provide assistance in navigation tasks such as identifying an optimum route, identifying suitable route alternatives, or route guidance. Route guidance is one example of a driver assistance function … Driver assistance systems which help the driver in the driving process are also referred to as “Advanced Driver Assistance Systems” (ADAS). Examples for such advanced driver assistance functions include lane departure warnings, lane change assistance, or night vision, for example. Some advanced driver assistance function require the position of the vehicle to be determined with an accuracy which is less than a lane width in the transverse direction of a road, for example, to identify the lane on which a vehicle is presently located.)

	Strassenburg-Kleciak teaches to locate the position of the vehicle for driving assistance as described above but does not explicitly disclose to operating the automated vehicle, as a function of the highly precise position.

	However, Rohani teaches operating the automated vehicle, as a function of the highly precise position. ([Par. 0058], “using the method, the localization data obtained at step 912 maybe used in applications such as autonomous vehicles”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Strassenburg-Kleciak to incorporate the teaching of Rohani. Autonomous vehicles can operate without human intervention, so it requires a very precise vehicle’s position determination. Therefore, the combination would have been obvious because by utilizing the method for determining a highly precise vehicle’s position to operate the autonomous vehicle, it allows the method to be more applicable and provide a highly-efficient driving assistance for the autonomous vehicle. 
Regarding to claim 8, the combination of Strassenburg-Kleciak and Rohani teaches the method of claim 7.
Strassenburg-Kleciak further teaches wherein the at least two surroundings features include light sources, and wherein the pattern is determined by determining a color gradient and/or a brightness profile of the at least two surroundings features. ([Par. 0060], “When ambient light conditions are poor and the street lights 51-57 are turned on, the light emitted by the street lights 51-57 can be reliably detected in the image data. A position determination which takes advantage of the light emitted by the street lights 51-57 as seen in the image data 50 and the street lighting data of the map database provides reliable improvement of position estimates at night time, for example”)

Regarding to claim 9, the combination of Strassenburg-Kleciak and Rohani teaches the method of claim 7.
Strassenburg-Kleciak further teaches wherein the map encompasses the reference pattern, as a function of a time of day, and/or as a function of a time of year, and/or as a function of a weather condition. 
([Par. 0039], “the map database stores street lighting data 11 which indicates positions at which street lights are installed. The street lighting data 11 also includes height data indicating a height at which a light source of the respective street light is installed. The street lighting data may include data indicating a pattern in which light is emitted by a street light for at least some of the street lights. The street lighting data is respectively configured such that it indicates a position of a light source of a street light in space, including information on a height at which the light source is located above ground”)

[Par. 0058], “In certain conditions, at least some of the street lights 51-57 are operated to emit light. These conditions may depend on time of day and/or weather conditions. The street lights 51-57 may be operated at night time. The street lights 51-57 may be operated when vision conditions are poor, for example when there is snowfall or fog” 

Where this is interpreted as the reference pattern of street light will be retrieved from the map database to match the time or weather condition when the pattern of the street light 51 – 57 of the surroundings is acquired)

Regarding to claim 10, the combination of Strassenburg-Kleciak and Rohani teaches the method of claim 7.
Strassenburg-Kleciak further teaches wherein the map data values are read in by receiving the map data values from an external server. ([Par. 0038], “The wireless receiver may be configured to receive information for updating the map database stored in the storage device 3. The wireless receiver may be configured to receive street lighting data over a wireless interface. The street lighting data may be buffered or stored at the navigation system 1. The vehicle interface may allow the processing device 2 to obtain information from other vehicle systems, e.g. vehicle status information. The vehicle interface may for example comprise a CAN (controller area network) or MOST (Media Oriented devices Transport) interface”)

Regarding to claim 11, Strassenburg-Kleciak teaches a device for determining a highly precise position and for operating an [[automated]] vehicle, comprising: 
	a first means for detecting surroundings data values, wherein the surroundings data values represent surroundings of the [[automated]] vehicle, and wherein the surroundings encompass at least two surroundings features; (Figure 6, [Par. 0057 - 0058], “the image data are captured 50 using the image sensor 6. For vehicles equipped with several image sensors, each one of the image sensors may respectively captured a two-dimensional or three-dimensional image… A plurality of street lights 51-57 is located in a field of view (FOV) of the image sensor 6. In certain conditions, at least some of the street lights 51-57 are operated to emit light” wherein the “image sensor 6” reads on the first means and  the “plurality of street light 51 – 57” are captured in the surrounding of the vehicle. Each of the “street light” reads on each of the “surroundings features”)

	a second means for determining a pattern, as a function of the at least two surroundings features; 
([Par. 0057 – 56], “For vehicles equipped with several image sensors, each one of the image sensors may respectively captured a two-dimensional or three-dimensional image. The procedures described in the following may then be performed for at least one of the images … A plurality of street lights 51-57 is located in a field of view (FOV) of the image sensor 6. In certain conditions, at least some of the street lights 51-57 are operated to emit light”)

Figure 6, [Par. 0059], “the street lights 51-57 shown in the image data 50” wherein the “street light 51 – 57” forms a pattern of light sources shown in the image data 50)

	a third means for reading in map data values ([Par. 0039], “The storage device 3 stores a map database”), wherein the map data values represent a map, the map represent at least the surroundings of the [[automated]] vehicle, and/or the map encompasses a reference pattern; 
([Par. 0069], “the processing device 2 determines image regions 71 in which the light sources of the street lights are expected. The image regions 71 are determined using the position data and height data of the street lights stored in the street lighting data.

[Par. 0075], “The expected locations of the light sources of the street lights may respectively be determined from the position data and the height data stored in the street lighting data of the map database”)

	a fourth means for determining the highly precise position of the [[automated]] vehicle (Figure 1, “processing device 2”), proceeding from a comparison of the pattern to the reference pattern; ([Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76” wherein the “first pattern” and the “second pattern” read on the “reference pattern” that are retrieved from the street lighting data of the map database. These reference patterns are matched the light sources pattern shown in the image data 50 to determine the position of the vehicle) and 

Assisting [[operating the automated]] vehicle, as a function of the highly precise position. ([Par. 0002 – 0003], “Navigation systems are widely used in cars and other vehicles… Navigation systems may provide assistance in navigation tasks such as identifying an optimum route, identifying suitable route alternatives, or route guidance. Route guidance is one example of a driver assistance function … Driver assistance systems which help the driver in the driving process are also referred to as “Advanced Driver Assistance Systems” (ADAS). Examples for such advanced driver assistance functions include lane departure warnings, lane change assistance, or night vision, for example. Some advanced driver assistance function require the position of the vehicle to be determined with an accuracy which is less than a lane width in the transverse direction of a road, for example, to identify the lane on which a vehicle is presently located.)

	Strassenburg-Kleciak teaches to locate the position of the vehicle to assist driving as described above but does not explicitly disclose a fifth means for operating the automated vehicle, as a function of the highly precise position.

	However, Rohani teaches a fifth means for operating the automated vehicle ([Par. 0059], “Vehicle subsystems 614 may also include autonomous driving controller for the vehicle 602”), as a function of the highly precise position. ([Par. 0058], “using the method, the localization data obtained at step 912 maybe used in applications such as autonomous vehicles”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Strassenburg-Kleciak to incorporate the teaching of Rohani. Autonomous vehicles can operate without human intervention, so it requires a very precise vehicle’s position determination. Therefore, the combination would have been obvious because by utilizing the method for determining a highly precise vehicle’s position to operate the autonomous vehicle, it allows the method to be more applicable and provide a highly-efficient driving assistance for the autonomous vehicle. 

Regarding to claim 12, the combination of Strassenburg-Kleciak and Rohani teaches the system of claim 11.
Strassenburg-Kleciak further teaches detecting the surroundings data values, wherein the surroundings data values represent the surroundings of the [[automated]] vehicle, and wherein the surroundings encompass at least two surroundings features; (Figure 6, [Par. 0057 - 0058], “the image data are captured 50 using the image sensor 6. For vehicles equipped with several image sensors, each one of the image sensors may respectively captured a two-dimensional or three-dimensional image… A plurality of street lights 51-57 is located in a field of view (FOV) of the image sensor 6. In certain conditions, at least some of the street lights 51-57 are operated to emit light” wherein the “plurality of street light 51 – 57” are captured in the surrounding of the vehicle. Each of the “street light” reads on each of the “surroundings features”)
	determining the pattern, as a function of the at least two surroundings features; (Figure 6, [Par. 0059], “the street lights 51-57 shown in the image data 50” wherein the “street light 51 – 57” forms a pattern of light sources shown in the image data 50)
	reading in the map data values, wherein the map data values represent the map, the map represents at least the surroundings of the [[automated]] vehicle, and/or the map encompasses a reference pattern; 
([Par. 0069], “the processing device 2 determines image regions 71 in which the light sources of the street lights are expected. The image regions 71 are determined using the position data and height data of the street lights stored in the street lighting data.

[Par. 0075], “The expected locations of the light sources of the street lights may respectively be determined from the position data and the height data stored in the street lighting data of the map database”)

	determining the highly precise position of the automated vehicle, proceeding from a comparison of the pattern to the reference pattern; ([Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76” wherein the “first pattern” and the “second pattern” read on the “reference pattern” that are retrieved from the street lighting data of the map database. These reference patterns are matched the light sources pattern shown in the image data 50 to determine the position of the vehicle) and

Assisting [[operating the automated]] vehicle, as a function of the highly precise position. ([Par. 0002 – 0003], “Navigation systems are widely used in cars and other vehicles… Navigation systems may provide assistance in navigation tasks such as identifying an optimum route, identifying suitable route alternatives, or route guidance. Route guidance is one example of a driver assistance function … Driver assistance systems which help the driver in the driving process are also referred to as “Advanced Driver Assistance Systems” (ADAS). Examples for such advanced driver assistance functions include lane departure warnings, lane change assistance, or night vision, for example. Some advanced driver assistance function require the position of the vehicle to be determined with an accuracy which is less than a lane width in the transverse direction of a road, for example, to identify the lane on which a vehicle is presently located.)

	Rohani further teaches operating the automated vehicle, as a function of the highly precise position. ([Par. 0058], “using the method, the localization data obtained at step 912 maybe used in applications such as autonomous vehicles”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668